        Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 1 of 34




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA
 TURNKEY OFFSHORE PROJECT                     *                  CIVIL ACTION
 SERVICES, LLC
                                              *                  NO. 21-672
 VERSUS
                                              *                  SECTION “I” (2)
 JAB ENERGY SOLUTIONS, LLC,
 ET AL.

                                  ORDER AND REASONS

       Plaintiff Turnkey Offshore Project Services, LLC (“TOPS”) filed a Motion for Temporary

Restraining Order and Injunction seeking to enjoin Defendants and JABCO ABC, LLC and its

Director, Albert Alerto, from selling or alienating assets of JAB Energy Solutions II, LLC or

Allison Marine Holding, LLC. ECF No. 21. Defendants filed a timely Opposition. ECF No. 24.

Plaintiff filed a reply memorandum. ECF No. 29. The Honorable Lance M. Africk referred the

motion for temporary restraining order and preliminary injunction to the undersigned magistrate

judge for Findings and Recommendation, pursuant to 28 U.S.C. § 636(b)(1)(B). ECF No. 23.

       On July 23, 2021, this Court held a hearing on this matter. ECF No. 30. The Court ordered

additional briefing from the parties on several issues. The parties submitted timely supplemental

memoranda. ECF Nos. 31, 32. Following the July 23, 2021 hearing, the parties executed a written

consent of jurisdiction and this matter was referred to a United States Magistrate Judge for all

proceedings and entry of judgment in accordance with 28 U.S.C. § 636(c).

       After having considered the record, the submissions, the written and oral arguments of

counsel, the applicable law, and, in accordance with Fed. R. Civ. P. 65(d), based on the fact

findings and for the reasons stated herein, Plaintiff’s motion for preliminary injunction is

GRANTED IN PART AND DENIED IN PART as set forth herein.



                                               1
          Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 2 of 34




I.       BACKGROUND

         Invoking 28 U.S.C. § 1333, TOPS filed this suit against Defendants JAB Energy Solutions,

LLC and Brent Boudreaux seeking $8,297,633.82 as the remaining amounts owed for performing

certain salvage and removal services on the High Island A370 (“HI A370”) offshore platform on

the Outer Continental Shelf. ECF No. 1, at 2–6; see also ECF No. 13, at 1–2. Plaintiff initially

asserted claims for breach of contract, and in the alternative unjust enrichment and fraud/fraudulent

inducement. ECF No. 1, at 6–7. Although not entitled “Verified Complaint,” the complaint

includes a Verification. ECF No. 1-9. Plaintiff later filed a First Amended and Supplemental

Complaint adding as Defendants JAB Energy Solutions II, LLC (“JAB II”) and Allison Marine

Holdings, LLC (“AMH”) and asserting claims of veil piercing or alter-ego and/or single business

enterprise. ECF No. 19, at 1–2. In addition to Plaintiff’s case, at least two other contractors have

filed similar suits seeking payment for their work on HI A370.1

         Defendant Boudreaux answered (ECF No. 8) and, although not named in the original

Complaint, JAB II answered as “erroneously identified” as JAB. ECF No. 7. In their status report,

Defendants mentioned that JAB II had made a General Assignment of all of JAB II’s property to

JABCO ABC, LLC (“JABCO ABC”), in trust, for the benefit of JAB II’s creditors pursuant to

Delaware state law. ECF No. 14, at 2. Defendants represent that JAB II and several affiliates,

along with their parent AMH, entered into a cross-collateralized credit agreement with certain

lenders in 2011. ECF No. 24, at 2–3. After several pre-2020 events of default and credit agreement

amendments, on June 4, 2021, JAB II filed a Petition for Assignment for the Benefit of Creditors


1
  See Offshore Tech. Sols., LLC v. JAB Energy Sols., LLC, No. 21-939 (E.D. La. filed May 12, 2021) (referred to a
United States Magistrate Judge for all proceedings and entry of judgment in accordance with 28 U.S.C. § 636(c) upon
the written consent of all parties, ECF No 18 in No. 21-939); C-Dive, LLC v. JAB Energy Sols., LLC, No. 21-1426
(E.D. La. filed July 27, 2021) (referred to a United States Magistrate Judge for all proceedings and entry of judgment
in accordance with 28 U.S.C. § 636(c) upon the written consent of all parties, ECF No. 15 in No. 21-1426).


                                                          2
          Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 3 of 34




(“ABC”) in Delaware Chancery Court, Case No. 2021-492. Id. at 3. Neither the parent AMH nor

any other affiliate instituted similar proceedings.

        At the July 23, 2021 hearing, Defense counsel argued that the ABC petition assigned all of

JAB II’s assets (but not the assets of AMH or any affiliate also a party to the cross-collateralized

credit agreement2) to JABCO ABC, the appointed assignee to administer JAB II’s assets in the

ABC proceeding to satisfy the pre-existing secured debt of all the co-borrowers, which Defendants

contend is perfectly legal. Defendants assert that each borrower (JAB II, its affiliates and AMH)

granted to the lender a security interest in all of their assets to secure the secured loan. ECF No.

24, at 2–3.    Counsel further indicated that there is no allocation agreement or other document

dividing the debt amongst JAB II, its affiliates and its parent whereby each party’s rightful share

of the joint secured debt is identified. See also id. at 3–4. The deadline to file claims in the ABC

proceeding is September 17, 2021, so Defendants do not yet know whether any funds will be

available to satisfy any of JAB II’s unsecured creditors. Defendants readily admit, however, that

JAB II’s assets are insufficient to satisfy even the secured debt. ECF No. 32, at 13 (“[T]he secured

debt greatly exceeds the value of the receivables even if paid in full, and there is not going to be a

distribution to unsecured creditors.”). Plaintiff thus has no hope of recovering any funds through

the ABC proceeding should it choose to participate in same. Defense counsel also confirmed that

JAB II is the only entity whose assets are subject to the Delaware ABC proceeding, thus preserving

the assets of JAB II’s affiliates and parent AMH despite their status as co-debtors.

        After learning of JAB II’s assignment to JABCO ABC, Plaintiff filed this Motion for

Temporary Restraining Order and Preliminary Injunction seeking to enjoin the Defendants,

JABCO ABC and its director Albert Altero from selling or otherwise alienating any JAB II assets


2
 These entities include AMC II, ALD II, AOS II, AIS, JAB II, and Tarpon II as borrowers, and AMH as guarantor.
ECF No. 24, at 2.

                                                      3
          Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 4 of 34




aside from normal busines operations. ECF No. 21-3, at 3, 7 (emphasis added). Citing the

testimony of Boudreaux, Plaintiff posits that all of JAB II’s assets are being used to satisfy not just

JAB II’s own portion of the cross-collateralized debt but also the portions rightfully allocable to

its parent, AMH, and related entities whose assets are not being touched. ECF No. 21-3, at 3–5.

As only JAB II’s assets (and not the assets of the affiliates or AMH) are being exhausted to satisfy

the joint secured debt, AMH and the affiliates will continue to operate after having shed their

portions of the secured debt, resulting in a preference in favor of their unsecured creditors at the

expense of JAB II’s unsecured creditors. Plaintiff argues that allowing JAB II to use the funds

payable for the HI A370 work from the Black Elk bankruptcy to pay its secured creditors rather

than the subcontractors who performed the offshore work violates the Black Elk bankruptcy

court’s resolution of that proceeding, which allocated portions of the administered bankrupt’s

funds for the performance of the removal work in light of the environmental and safety concerns

of the abandoned sites. ECF No. 31, at 1–6.

        Defendants oppose the motion, arguing that Plaintiff failed to comply with Rule 65 by not

submitting an affidavit or verified complaint and not providing notice to JABCO ABC. ECF No.

24, at 6 n.7.3 Defendants also argue that Plaintiff fails to establish the four elements for injunctive

relief (id. at 7–10) and that the prior exclusive jurisdiction doctrine precludes this Court from

issuing an injunction with regard to any assets subject to the ABC proceeding pending in the

Delaware Chancery Court, which it contends includes the accounts receivable for the HI A370

work is owned by JAB II. ECF No. 24, at 6 n.7; see also ECF No. 32, at 18. Further, Defendants

argue that Plaintiff mischaracterizes the Black Elk bankruptcy proceeding and court orders, and

that the HI A370 work was not part of JAB II’s Motion for Allowance and Payment of


3
 Plaintiff’s complaint included a Verification (No. 1-9), and Plaintiff provided notice to JABCO ABC the day
before the July 23, 2021 hearing. ECF No. 29, at 3.

                                                        4
          Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 5 of 34




Administrative Expenses Claims referenced by Plaintiff in their supplemental brief (see ECF No.

31). ECF No. 32, at 2–5. They contend that the HI A370 work was post-bankruptcy work

governed only by the Funding Sheet (ECF No. 32-3), not the bankruptcy court’s order. Id. at 5.

        A review of the bankruptcy docket in In re: Black Elk Energy Offshore Operations, LLC,4

however, reveals that the Honorable Marvin Isgur of the United States Bankruptcy Court for the

Southern District of Texas did indeed address the HI A370 work during the Black Elk bankruptcy

proceeding.5 Judge Isgur authorized Montco Oilfield Contractors to perform the work pursuant to

its previously approved Master Services Agreement.6 On July 13, 2016, the Bankruptcy Court

entered its Order Confirming Third Amended Plan of Liquidation of Black Elk Offshore

Operations, LLC approving the assignment of plugging and abandonment work to the Trusts.

Evidently Montco was unable to perform the High Island work, and on June 9, 2017, the Black

Elk Trustee engaged JAB to perform additional work beyond those blocks previously contracted

to JAB.7 Thus, there is no question that the Bankruptcy Court addressed the HI A370 work at

issue in the Black Elk proceeding, which included an allocation of funds to pay for those services.




4
  A court may take judicial notice of public records from prior court proceedings. See Fed. R. Evid. 201(b), (c); In
re Deepwater Horizon, 934 F.3d 434, 440 (5th Cir. 2019).
5
  See Order Granting Joint Emergency Motion of W&T Offshore, Inc., Montco Oilfield Contractors, LLC and Black
Elk Energy Offshore Operations, LLC to Authorize Plugging and Abandonment for High Island A-370 and Eugene
Island 118, ECF No. 1146, In re: Black Elk Energy Offshore Operations, LLC, No. 15-34287 (Bankr. S.D. Tex. June
27, 2016).
6
  Id. at 2.
7
  See ECF No. 31-3 (Acknowledgment of Assignment of Master Services Agreement dated June 9, 2017, between
Richard Schmidt, Trustee of the Black Elk Liquidating Trust, and JAB). This agreement is referenced in the High
Island A370 Funding Sheet. ECF No. 24-4.

                                                         5
           Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 6 of 34




II.      LAW AND ANALYSIS

      A. Preliminary Issues

         1. Prior Exclusive Jurisdiction

         The prior exclusive jurisdiction doctrine provides that “when one court is exercising in rem

jurisdiction over a res, a second court will not assume in rem jurisdiction over the same res.”8 The

purpose of this rule is “[t]o avoid unseemly and disastrous conflicts in the administration of our

dual judicial system, and to protect the judicial processes of the court first assuming jurisdiction.”9

While the rule is rooted in principles of comity, the prior exclusive jurisdiction doctrine is not

discretionary; it is a mandatory limitation on a court’s jurisdiction.10

         The sina qua non of jurisdiction in an in rem or quasi in rem action is a lawful seizure and

custody or control of the relevant property.11 Because this doctrine establishes a principle of

priority, timing is critical.12 The doctrine of prior exclusive jurisdiction requires that both the




8
  Marshall v. Marshall, 547 U.S. 293, 311 (2006) (citations omitted).
9
   Penn Gen. Cas. Co. v. Pennsylvania ex rel. Schnader, 294 U.S. 189, 196 (1935) (citations omitted) (“Where the
judgment sought is strictly in personam, for the recovery of money or for an injunction compelling or restraining
action by the defendant, both a state court and a federal court having concurrent jurisdiction may proceed with the
litigation, at least until judgment is obtained in one court which may be set up as res judicata in the other . . . [I]f the
two suits are in rem or quasi in rem, requiring that the court or its officer have possession or control of the property
which is the subject of the suit in order to proceed with the cause and to grant the relief sought, the jurisdiction of one
court must of necessity yield to that of the other.” (emphasis added)); United States v. One Hundred Thirty–Four
Thousand Nine Hundred Twenty Dollars ($134,920.00) in U.S. Currency, 25 F.3d 1051, (6th Cir. 1994) (citations
omitted) (“Only one court may exercise jurisdiction over a res at a time.”).
10
   State Eng’r of Nevada v. S. Fork Band of Te–Moak Tribe of W. Shoshone Indians, 339 F.3d 804, 810 (9th Cir. 2003)
(describing the doctrine as a “mandatory jurisdictional limitation”); Stemcor USA, Inc. v. Am. Metals Trading, LLP,
199 F. Supp. 3d 1102, 1113 (E.D. La. 2016) (“The doctrine of prior exclusive jurisdiction is not discretionary; it is a
mandatory limitation on a court’s jurisdiction.” (quoting Penn. Gen. Cas. Co., 294 U.S. at 195)), vacated on other
grounds by 870 F.3d 370 (5th Cir. 2017).
11
   See Donovan v. City of Dallas, 377 U.S. 408, 412 (1964) (holding that “the state or federal court having custody of
such property has exclusive jurisdiction to proceed” in an in rem or quasi in rem case); Freeman v. Howe, 65 U.S.
450, 454 (1860) (“[T]o give jurisdiction to the District Court in a proceeding in rem, there must be a valid seizure and
an actual control of the res under the process.”); Scarabin v. Drug Enf’t Admin., 966 F.2d 989, 993 (5th Cir. 1992)
(stating that a court’s in rem jurisdiction over a res attached at the moment of seizure and that a court must maintain
physical control of the property); United States v. Four Parcels of Real Prop., 941 F.2d 1428, 1435 (11th Cir. 1991)
(citation omitted) (“In rem jurisdiction derives entirely from the court’s control over the defendant res.”).
12
   Penn Gen. Cas. Co., 294 U.S. at 196 (“Where the assertion of jurisdiction by the two courts is nearly simultaneous,
it is important . . . to determine the precise time when the jurisdiction attaches.”).

                                                             6
           Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 7 of 34




federal proceeding and the state court proceeding be in rem or quasi in rem.13 “[T]he doctrine of

prior exclusive jurisdiction may not be invoked where an action is strictly in personam, seeking

relief in the form of damages or an injunctive order.”14 When a court action is in personam, even

if the present matter, such as a temporary restraining order or preliminary injunction, would require

the Court to exercise some sort of control over a property that is in dispute in an in rem proceeding

in state court, the prior exclusive jurisdiction doctrine does not apply as the two actions are not

both in rem or quasi in rem.15

         While Defendants assert that the Delaware Chancery Court has acquired jurisdiction over

all of JAB II’s former property assigned to JABCO ABC in the ABC action,16 Defendants fail to

address the jurisdictional distinction made by Delaware courts in similar receivership cases. For

instance, in In re Rehabilitation of National Heritage Life Insurance Co., 656 A.2d 252, 260 (Del.

Ch. 1994), the court recognized that the in rem nature of a dissolution proceeding does not grant

the court jurisdiction to compel a non-resident to turn over property claimed by the corporation.

For the Delaware court to enter a turnover order, that court must have jurisdiction over the party

being compelled to turn over property.17 Palmer v. Texas, 212 U.S. 118 (1909), cited by


13
   Seitz v. Fed. Nat’l Mortg. Ass’n, 909 F. Supp. 2d 490, 496 (E.D. Va., 2012) (“In order for the doctrine to apply, and
for the Court to be without jurisdiction, all the following must be true: (1) the state action must be an action in rem or
quasi in rem; (2) the federal action must be in rem or quasi in rem, under the law of the forum state; and (3) the state
action must have commenced prior to the federal action and proceeded to a degree sufficient to cause the state court
to have asserted jurisdiction over the res.”); see also Goncalves By & Through Goncalves v. Rady Child.’s Hosp. San
Diego, 865 F.3d 1237, 1253–55 (9th Cir. 2017) (holding first that prior exclusive jurisdiction did not preclude federal
court from determining personal rights and obligations with regard to settlement funds as the proceeding in federal
court was in personam, and second that the state had not accepted the settlement yet and thus, did not even have
possession of the funds); Tcherepnin v. Franz, 475 F. Supp. 92, 95 (N.D. Ill. 1979) (finding “two in rem actions are
not pending” and thus, the prior exclusive jurisdiction doctrine did not apply.).
14
   SJ Props. v. Specialty Fin. Grp., 733 F. Supp. 2d 1021, 1031–32 (E.D. Wis. 2010).
15
   Taglieri v. Monasky, No. 1:15 CV 1052, 2015 WL 13794437, at *3 (N.D. Ohio 2015) (citing Chevalier v. Estate of
Barnhart, 803 F.3d 789, 803 (6th Cir. 2015)) (holding the prior exclusive jurisdiction inapplicable where the plaintiff
asserted in personam tort claims even if the instant matter before the court is a quasi in rem proceeding).
16
    ECF No. 24 at 3 (citing 10 Del. C. §§ 7381-7387).
17
   In re Rehab. of Nat’l Heritage Ins. Co., 656 A.2d at 260 (citing Riley v. New York Trust Co., 315 U.S. 343 (1942)
(holding that the full faith and credit clause did not bind a Delaware court to accept a Georgia court’s finding in an
in rem proceeding where the Delaware court was disposing of local assets); Am. Druggists’ Ins. Co. v. Carlson, No.
G85–340, 1989 WL 513218 (W.D. Mich. 1989) (failing to give an Ohio court’s order for the turnover of files

                                                            7
          Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 8 of 34




Defendants, is thus inapposite as a pre-Bankruptcy Code case involving jurisdiction over corporate

property within the state of Texas and competing state and federal receiver proceedings with regard

to that Texas property.

        In this case, there are not two competing in rem proceedings. Further, the accounts

receivable asset is separate and distinct from the Black Elk funds. Without having delivered the

Black Elk funds to JAB II and/or JABCO ABC, the Delaware court has could not have acquired

in rem jurisdiction over those funds. Defendants also fail to provide any evidence that the payors

of the Black Elk funds (Black Elk Trustee Richard Schmidt, W&T Offshore, Inc., Burlington

Resources Offshore, Inc., Talos Energy, Inc., and/or Argonaut Insurance Company (see ECF No.

24-4)) are subject to personal jurisdiction in Delaware such that they could be compelled to

turnover the Black Elk funds for the HI A370 work. As the prior exclusive jurisdiction turns on

the state court having jurisdiction over the res (i.e., the Black Elk funds allocated for the HI A370

work) before the federal court, and the Black Elk funds have not been paid, the Delaware Court

does not have jurisdiction over the funds. Accordingly, there is no conflicting in rem claims to the

Black Elk funds and the prior exclusive jurisdiction doctrine simply does not apply.

        2. Anti-Injunction Act

        The Anti-Injunction Act, 28 U.S.C. § 2283, provides: “A court of the United States may

not grant an injunction to stay proceedings in a State court except as expressly authorized by Act

of Congress, or where necessary in aid of its jurisdiction, or to protect or effectuate its judgments.”

This is an absolute prohibition against any injunction of state-court proceedings unless the

injunction falls into one of the three exceptions of the Act.18 Any doubts as to the propriety of a



located in Michigan full faith and credit because the Ohio proceeding was an in rem proceeding which could only
bind property located within Ohio).
18
   Vendo Co. v. Lektro Vend. Corp., 433 U.S. 623, 630 (1977).

                                                        8
           Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 9 of 34




federal injunction against state court proceedings should be resolved in favor of permitting the

state courts to proceed in an orderly fashion to finally determine the controversy.19

         The “necessary in aid of jurisdiction” exception authorizes federal courts to grant

injunctive relief to “prevent a state court from so interfering with a federal court’s consideration

or disposition of a case as to seriously impair the federal court’s flexibility and authority to decide

that case.”20 This exception has been interpreted consistently as “an absolute bar to any federal

court action that has the effect of staying a pending state court proceeding.”21 The prohibition of

§ 2283 “cannot be evaded by addressing the order to the parties or prohibiting utilization of the

results of a completed state proceeding.”22

         The United States Supreme Court has explained, however, that the Anti-Injunction Act

only bars a federal litigant from obtaining an injunction against the execution of a state-court

judgment if the federal litigant is a party to the state-court proceeding, or in privity with such a

party: “[N]either the District Court nor the Court of Appeals addressed the question whether

respondents in this case were ‘strangers to the state court proceeding’ who were not bound ‘as

though [they were parties] to the litigation in the state court.’”23 Thus, for the Anti-Injunction Act

to apply, both parties to the instant proceeding must be parties, or in privity with parties, to the

state court litigation, in addition to the federal proceeding having the effect of staying the state

court proceeding. Although Defendants assert that TOPS is a party to the ABC proceeding because


19
   Id. (citing Atl. Coast Line R.R. Co. v. Brotherhood of Locomotive Eng’rs, 398 U.S. 281, 297 (1970)).
20
   In re Complaint of River City Towing Servs. Inc., 199 F. Supp. 2d 495, (E.D. La. 2002) (citing Atl. Coast Line R.R.
Co., 398 U.S. at 295).
21
   Phillips v. Charles Schreiner Bank, 894 F.2d 127, 131–32 (5th Cir. 1990) (footnote and citations omitted).
22
   Atl. Coast Line R..R.,398 U.S. at 284 (citing Okla. Packing Co. v. Okla. Gas & Electric Co., 309 U.S. 4, 9 (1940))
(finding that a federal court enjoining a railroad from giving effect to or availing itself from the benefits of the state
court order was an injunction to stay proceedings in a state court); see also Pelfresne v. Village of Williams Bay, 865
F.2d 877, 880–81 (7th Cir. 1989) (“Although the suit is nominally directed at the victors in a concluded state-court
action, it is clear that the effect of injunctive relief in this case would be to completely nullify the results of the prior
state proceeding.”) (citation omitted).
23
   Cty of Imperial v. Munoz, 449 U.S. 54, 59–60 (1980).

                                                             9
         Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 10 of 34




it is an unsecured creditor who was sent a proof of claim form, there is no evidence that TOPS has

filed a claim in the Delaware ABC proceeding or otherwise voluntarily submitted itself to

jurisdiction in Delaware (or is in privity with a party who has filed a claim), nor do Defendants

address how a Louisiana limited liability company like TOPS is subject to personal jurisdiction in

Delaware absent consent. As such, TOPS is a stranger to the ABC proceeding.

        Moreover, as discussed below, one asset at issue in Plaintiff’s request for an asset freeze

injunction is the funds allocated for the HI A370 work in the In re: Black Elk Energy Offshore

Operations, LLC bankruptcy proceeding. To the extent that the preliminary injunction relates to

those Black Elk funds, which have not been released to JAB II/JABCO ABC, rather than to all of

JAB II’s assets, freezing the Black Elk funds does not have the effect of staying the Delaware

proceeding. Rather, such an order would effectuate the Black Elk bankruptcy plan by ensuring

that Black Elk’s offshore properties are properly plugged, abandoned and removed.24 The Anti-

Injunction Act simply does not apply to preclude relief in this case.

            B. Rule 65 Pre-Judgment “Asset Freeze” Injunctions

        Plaintiff seeks to freeze not only the Black Elk funds designated for the removal work,25

but all of the assets of Defendants and JABCO ABC. ECF No. 21-3, at 1. A court may only issue

a pre-judgment asset freeze when specifically authorized by substantive law, “[b]ecause the

authority to issue a preliminary injunction rests upon the authority to give final relief, the authority

to freeze assets by a preliminary injunction must rest upon the authority to give a form of final

relief to which the asset freeze is an appropriate provisional remedy.’”26

        A federal court’s general equitable power does not “reach a defendant’s assets unrelated to


24
   See In re Chiron Equities, LLC, 552 B.R. 674, 696 (Bankr. S.D. Tex. 2016) (discussing interplay between
Bankruptcy Code and Anti-Injunction Act’s relitigation exception).
25
   ECF No. 24-4, at 2.
26
   Fed. Savs. & Loan Ins. Corp. v. Dixon, 835 F.2d 554, 561 (5th Cir. 1987) (quotations and citation omitted).

                                                     10
          Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 11 of 34




the underlying litigation” or entail the power to freeze such assets so that they “may be preserved

to satisfy a potential money judgment.”27 As the Supreme Court held in Grupo Mexicano de

Desarrollo S.A. v. Alliance Bond Fund, Inc.,28 federal courts have “no authority to issue a

preliminary injunction preventing petitioners from disposing of their assets pending adjudication

of [a] claim for money damages.” This Court must “follow the well-established general rule that

a judgment establishing the debt [is] necessary before [a federal court may employ its equitable

powers to interfere] with the debtor’s use of his property.”29 Thus, the court may not issue a

preliminary asset freeze injunction covering all of Defendants’ assets to secure a potential money

judgment on a legal claim given the “historical principle that before judgment (or its equivalent)

an unsecured creditor has no rights at law or in equity in the property of his debtor.”30

         In contrast, as the Supreme Court explained in Deckert v. Independence Shares Corp.,31 a

court has sufficient equitable powers to preliminarily freeze a defendant’s assets in suits sounding

in equity. Where a legal action is inadequate and an asset freeze is narrowly drawn to sequester

only those funds necessary to satisfy the potential judgment, “‘[i]t is well settled that the granting

of a temporary injunction . . . is within the sound discretion of the trial court.’”32 Thus, when the

underlying claim is one that is equitable in nature, a Rule 65 injunction may be available to

preserve the defendant’s assets during the pendency of the proceeding.33


27
   In re Fredeman Litigation, 843 F.2d 821, 824 (5th Cir.1988) (citing De Beers Consolidated Mines v. United States,
325 U.S. 212, 222-23 (1945)).
28
   527 U.S. 308, 333 (1999) (quotation omitted).
29
   Id. at 321.
30
   Id. at 330 (quotation omitted); see also Netsphere, Inc. v. Baron, 703 F.3d 296, 310 (5th Cir. 2012) (applying same
rationale to preclude use of Rule 66 receivership to preserve assets pending resolution of litigation).
31
   311 U.S. 282, 289–91 (1940).
32
   Animale Grp. Inc. v. Sunny’s Perfume Inc., 256 F. App’x 707, 708–09 (5th Cir. 2007) (citing Deckert, 311 U.S. at
290 (quoting Prendergast v. N.Y. Tel. Co., 262 U.S. 43, 50 (1923))); see also United States v. First Nat’l City Bank,
379 U.S. 378, 385 (1965) (stating that defendants might dissipate their assets if the district court could not freeze their
bank accounts).
33
   Deckert, 311 U.S. 282, 289–91 (1940) (holding district court has sufficient equitable powers to preliminarily freeze
a defendant’s assets in suits sounding in equity); see also Animale Gr. Inc., 256 F. App’x at 708–09 (5th Cir. 2007)
(discussing Grupo and affirming injunction in Lanham Act lost profits case).

                                                           11
          Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 12 of 34




         When both money damages and equitable relief are sought, the controlling authority is

Deckert, not Grupo Mexicano.34 Simply including equitable claims in a complaint, however, is

insufficient; the plaintiff must actually assert an equitable interest in the assets.35 If a plaintiff

asserts a lien or equitable claim in the particular assets it seeks to freeze, rather than solely a claim

for monetary damages, the court may enter a preliminary injunction freezing a defendant’s assets

pending judgment.36 The injunction must be drafted “so as not to freeze assets not subject to

equitable remedies.”37

         In this case, Plaintiff no doubt seeks monetary damages for breach of contract, which is a

legal claim that would not support a general asset freeze injunction over all of Defendants’ assets.

In addition to that claim, however, Plaintiff has certain equitable claims. For instance, Plaintiff

asserts a claim for fraudulent inducement to perform the contract in order to receive the funds

allocated for that purpose from the Black Elk bankruptcy. See ECF No. 1, ¶ XXXIV. Plaintiff

also appears to assert claims that the Black Elk funds at issue are subject to a constructive trust

and that the funds have been earmarked by the bankruptcy court for payment of the HI A 370

work. See ECF No. 31, at 1–6. These are all equitable claims tied directly to the Black Elk funds,



34
   Newby v. Enron Corp., 188 F. Supp. 2d 684, 695–96 (S.D. Tex. 2002) (citing United States ex rel. Rahman v.
Oncology Assocs. P.C., 198 F.3d 489, 492 (4th Cir. 1999)).
35
   Klipsch Grp., Inc. v. Big Box Store Ltd., No. 12 Civ. 6283 (AJN), 2012 WL 5265727, at *7 (S.D.N.Y. Oct. 24,
2012) (interpreting Grupo Mexicano and CSC Holdings as requiring assertion of claim of equitable interest in assets,
not merely equitable claims, as prerequisite for freezing assets).
36
   Cajun Servs. Unlimited, LLC v. Benton Energy Serv. Co., No. CV 17-491, 2020 WL 3000361, at *5 (E.D. La. Jan.
23, 2020) (citing Animale Grp. Inc., 256 F. App’x 707 at 708 (authorizing a limited asset freeze where an equitable
remedy – an accounting for lost profits – was sought)); see also S.E.C. v. ETS Payphones, Inc., 408 F.3d 727, 734
(11th Cir. 2005) (finding SEC’s inclusion of a claim for civil penalty damages along with its equitable disgorgement
claim does not render the remedies sought wholly legal and not equitable, and accordingly, preliminary injunction
freezing assets was proper); United States v. Oncology Assocs., P.C., 198 F.3d 489, 498 (4th Cir.1999) (explaining
that Grupo Mexicano applies to a “pure money damages claim” and that a federal court may still “invoke equity to
preserve the status quo pending judgment” where a plaintiff “asserts a cognizable claim to specific assets of the
defendant or seeks a remedy involving those assets”); see also CSC Holdings, Inc. v. Redisi, 309 F.3d 988, 996 (7th
Cir. 2002) (stating asset freeze permissible where plaintiff sought an equitable remedy in the alternative that imposed
a constructive trust on defendant).
37
   In re Fredeman Litigation, 843 F.2d 821, 825 (5th Cir. 1988) (Rubin, J.) (citing Fed. Savings & Loan Ins. Corp. v.
Dixon, 835 F.2d 554, 560, 565 (5th Cir. 1987)).

                                                         12
         Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 13 of 34




which provide Plaintiff with an equitable claim to the Black Elk funds held by or subject to the

control of Black Elk Trustee Richard Schmidt, W&T Offshore, Inc., Burlington Resources

Offshore, Inc., Talos Energy, Inc., and/or Argonaut Insurance Company. As such, those equitable

claims takes Plaintiff’s request for an asset freeze injunction as to those particular funds outside of

strictures of Grupo Mexicano and within the ambit of Deckert.

        Under Deckert, an injunction to freeze assets must be narrowly drawn to sequester only

those funds subject to the equitable claim as necessary to satisfy the potential judgment.38 Thus,

Plaintiff’s request to freeze all of Defendants’ asserts is improper. Any injunction may extend

only to the funds payable under the Black Elk High Island A370 Funding Term Sheet (see ECF

No. 32-3), not all of JAB II’s assets or the assets of any other Defendant and/or JABCO ABC.

     C. Rule 65 Standard

        Federal Rule of Civil Procedure Rule 65 governs injunctions and restraining orders, and

Rule 65(a) sets forth the procedural rules governing the issuance of a preliminary injunction.

Under Rule 65(a)(1), a court may issue a preliminary injunction only on notice to the adverse party.

To prevail on a preliminary injunction motion, the plaintiff must establish:

        (1) a substantial likelihood of success on the merits;
        (2) a substantial threat that failure to grant the injunction will result in irreparable
        injury;
        (3) the threatened injury outweighs any damage that the injunction will cause to the
        adverse party; and
        (4) the injunction will not do disservice to the public interest.39

A preliminary injunction “is an extraordinary remedy that is issued only when a party does not

have an adequate remedy at law.”40 Whether to grant or to deny a preliminary injunction is within




38
   Deckert, 311 U.S. at 290.
39
   Janvey v. Alguire, 647 F.3d 585, 595 (5th Cir. 2011) (citation omitted).
40
   Thomas v. Varnado, 511 F. Supp. 3d 761, 766 (E.D. La. 2020) (citation omitted).

                                                        13
         Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 14 of 34




the discretion of the trial court,41 but “[t]he decision to grant a preliminary injunction is to be

treated as the exception rather than the rule.”42

        Because such relief is an “extraordinary and drastic remedy,”43 to justify entry of a

preliminary injunction, the plaintiff must “clearly carr[y] the burden of persuasion on all four

elements.”44 The procedures are less formal at the preliminary injunction stage, and the court may

rely on otherwise inadmissible evidence, including hearsay evidence, deposition transcripts, and

affidavits.45 If there are no facts in dispute, the court may issue a preliminary injunction without

an evidentiary hearing.46 If a plaintiff fails to carry its burden as to any one of the four factors,

injunctive relief cannot be granted.47 Although informal procedures and inadmissible evidence are

allowed at this stage, the record must nevertheless support the district court’s decision.48 Further,

the court must “state the findings of fact and conclusions of law that support its action.” Fed. R.

Civ. P. 52(a)(1), (2).

       1. Likelihood of Success on the Merits

        The Fifth Circuit “recognizes that a finding of substantial likelihood does not require a

finding of a fixed quantitative value” and analyzes the likelihood of success with the other factors

as a sliding scale, “balancing the hardships associated with the issuance or denial of a preliminary

injunction with the degree of likelihood of success on the merits.”49 “As the level of persuasion

in relation to the other three factors increases, the degree of persuasion necessary on the substantial


41
   Apple Barrel Prods., Inc. v. Beard, 730 F.2d 384, 386 (5th Cir. 1984) (citation omitted).
42
   Miss. Power & Light Co. v. United Gas Pipe Line Co., 760 F.2d 618, 621 (5th Cir. 1985) (citations omitted).
43
   Munaf v. Geren, 553 U.S. 674, 689 (2008) (citation omitted).
44
   PCI Transp., Inc. v. Fort Worth & W. R.R. Co., 418 F.3d 535, 545 (5th Cir. 2005) (internal quotation marks and
citations omitted).
45
   Sierra Club Lone Star Chapter v. FDIC, 992 F.2d 545, 551–52 (5th Cir. 1993).
46
   Dixon, 835 F.2d at 558–559.
47
   See Enter. Int’l Inc. v. Corp. Estatal Petrolera Ecautoriana, 762 F.2d 464, 472 (5th Cir. 1985).
48
   Id.
49
   Monumental Task Comm. v. Foxx, 157 F. Supp. 3d 573, 585 (E.D. La. 2016) (citing Fla. Med. Ass’n, Inc. v. U.S.
Dep’t of Health, Educ. & Welfare, 601 F.2d 199, 203 n.2 (5th Cir. 1979)), aff’d, 678 F. App’x 250 (5th Cir. 2017).

                                                       14
          Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 15 of 34




likelihood of success factor may decrease.”50 The movant is only required to demonstrate at least

a prima facie case, not success in the context of a summary judgment.51

         In determining likelihood of the success on the merits, courts look to the standards of the

substantive law of plaintiff’s claims.52 Accordingly, the court must first address what law applies

to Plaintiff’s various claims.

         a. The Parties’ Choice of Law Provision

         Section 25 of the Master Service Agreement entered between Plaintiff TOPS and JAB II

on June 18, 2018 provides, in pertinent part:

         The Parties recognize and agree that Work may be performed by Contractor or
         Company may be performed at numerous locations, and at times simultaneously,
         and as a result could be subject to the laws of various jurisdictions. In order to
         provide certainty and predictability with regard to the interpretation of the
         provisions of this Agreement, the Parties knowingly and willingly agree that this
         Agreement shall be governed by and interpreted in accordance with GENERAL
         MARITIME LAW BUT IF GENERAL MARITIME LAW IS NOT
         APPLICABLE, THE LAWS OF THE STATE OF TEXAS (EXCLUSIVE OF
         ANY PRINCIPLES OF CONFLICTS OF LAWS WHICH WOULD DIRECT
         APPLICATION OF THE SUBSTANTIVE LAWS OF ANOTHER
         JURISDICTION) SHALL GOVERN.53
Although the parties cite to this provision, neither party addresses the preliminary issue of the

enforceability of this contractual choice of law provision.

         The Complaint invokes general maritime law as a basis for federal jurisdiction. Disputes

arising out of maritime contracts are governed by federal general maritime law.54 To be maritime,



50
    35 Bar & Grille, LLC v. City of San Antonio, 943 F. Supp. 2d 706, 722 (W.D. Tex. 2013) (citing Productos Carnic,
SA v. Cent. Am. Beef & Seafood Trading Co., 621 F.2d 683, 686 (5th Cir. 1980)).
51
    Monumental Task Comm., 157 F. Supp. 3d at 585 (citing Daniels Health Scis., L.L.C. v. Vascular Health Scis.,
L.L.C., 710 F.3d 579, 585 (5th Cir. 2013)).
52
   Id. (citation omitted); 35 Bar & Grille, LLC, 943 F. Supp. 2d at 722 (citing Roho, Inc. v. Marquis, 902 F.2d 356, 358
(5th Cir. 1990)).
53
    ECF No. 1-1, at 19.
54
    Baloney v. Ensco Offshore Co., 570 F. App’x 423, 426 (5th Cir. 2014) (citing Demette v. Falcon Drilling Co., Inc.,
280 F.3d 492, 497 (5th Cir. 2002), overruled on other grounds by Grand Isle Shipyard, Inc. v. Seacor Marine, LLC,
589 F.3d 778 (5th Cir. 2009) (en banc)).

                                                          15
         Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 16 of 34




a contract (1) must be for services to facilitate the drilling or production of oil and gas on navigable

waters and (2) must provide, or the parties must expect, that a vessel will play a substantial role in

the completion of the contract.55 Contracts for decommissioning, deconstructing, or salvaging a

fixed platform used for oil and gas exploration on the OCS “‘are not ‘historically treated’ as

maritime contracts, and maritime law thus generally would not apply of its own force.’”56

Resolution of that issue, however, requires a detailed understanding of the relative scope of the

work on the fixed platform and vessels, which evidence neither party provided.57

         While the invokes general maritime law, the work at issue is located on the Outer

Continental Shelf. A plaintiff need not expressly invoke the Outer Continental Shelf Lands Act

(“OCSLA”) in order for it to apply.58 In the event that OCSLA applies, OCSLA’s statutory choice

of law provision rules are not subject to exception by the parties’ agreement.59 Thus, if the claims

are governed by OCSLA, the parties’ contractual choice of law clause is unenforceable.60 This

case involves platform removal services occurring on OCS block High Island A370, which lies at

the border between Texas and Louisiana.61 The parties offered no evidence as to each state’s



55
   Barrios v. Centaur, L.L.C., 942 F.3d 670, 680 (5th Cir. 2019); In re Crescent Energy Servs., L.L.C. for Exoneration
from or Limitation of Liab., 896 F.3d 350, 355 (5th Cir. 2018).
56
   In re Crescent Energy Servs., L.L.C, 896 F.3d at 357–58 (citing Tetra Tech., Inc. v. Cont’l Ins. Co., 814 F.3d 733,
741–42 (5th Cir. 2016)).
57
   Id.
58
   Barker v. Hercules Offshore, Inc., 713 F.3d 208, 213 (5th Cir. 2013) (citing Amoco Prod. Co. v. Sea Robin Pipeline
Co., 844 F.2d 1202, 1205 (5th Cir. 1988)); see also Total E&P USA, Inc. v. Marubeni Oil & Gas (USA), Inc., 824 F.
App’x 197, 203 (5th Cir. 2020) (holding OCSLA jurisdiction extended to abandonment contracts because same arise
“out of, or in connection with” operations on the Shelf “involv[ing] exploration, development, or production of the
minerals [or] of the subsoil and seabed of the . . . Shelf.”).
59
   Texaco Expl. & Prod., Inc. v. AmClyde Engineered Prods. Co., 448 F.3d 760, 772–73 (5th Cir. 2006) (citations
omitted); Matte v. Zapata Offshore Co., 784 F.2d 628, 631 (5th Cir. 1986) (concluding choice of law provision
between parties violated “the federal policy expressed in [OCSLA], which seeks to apply the substantive law of the
adjacent states to problems arising on the Shelf”).
60
   Petrobras Am., Inc. v. Vicinay Cadenas, S.A., 815 F.3d 211, 215 (5th Cir. 2016), order clarified on reh’g, 829 F.3d
770 (5th Cir. 2016) (citations omitted) (“Because OSCLA’s choice of law scheme is prescribed by Congress, parties
may not voluntarily contract around Congress’s mandate.”); Alleman v. Omni Energy Servs. Corp., 580 F.3d 280, 283
n.2 (5th Cir. 2009) (citations omitted) (“[P]arties cannot choose to be governed by maritime law when OCSLA
applies.”).
61
   BUREAU OF OCEAN ENERGY MGMT,

                                                         16
          Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 17 of 34




boundaries with regard to High Island A370 as necessary to determine whether this particular

block is located adjacent to either Texas or Louisiana.62

         Under general choice of law principles applicable to diversity cases,63 the parties’ choice

of law clause is considered a narrow clause, which implicates the extent of the application of their

chosen law (i.e., to all claims arising from the parties’ relationship or only claims involving the

interpretation of their agreement).64 The Fifth Circuit, district courts within the Fifth Circuit, and

Texas courts have repeatedly held that a narrow choice-of-law clause, like the one in this case,

does not apply to tort and statutory claims.65 Accordingly, the parties’ choice of Texas laws would

only govern the breach of contract claim, but the forum jurisdiction’s choice of law rules66 would




https://bobson.maps.arcgis.com/apps/webappviewer/index.html?id=a4b1e09480d244188f531dfe0162cff8                          (last
visited Aug. 4, 2021.
62
   See Reeves v. B & S Welding, Inc., 897 F.2d 178, 179–80 (5th Cir. 1990) (affirming court’s finding of fact that
certain block in High Island was “adjacent” to Texas and discussing ambiguity and need for thorough production of
evidence to resolve the boundary issue); see also Snyder Oil Corp. v. Samedan Oil Corp., 208 F.3d 521, 523 (5th Cir.
2000) (addressing adjacency of an OCS block between Louisiana and Alabama).
63
   A federal court sitting in diversity must apply the choice of law rules of the state in which it sits. Williams v. Liberty
Mut. Ins. Co., 741 F.3d 617, 620 (5th Cir. 2014) (citations omitted).
64
   See Caton v. Leach Corp., 896 F.2d 939, 943 (5th Cir. 1990) (explaining the difference between a narrow choice-
of-law clause, which covers only contract interpretation, and a broad choice-of-law clause, which applies the chosen
law to the entirety of the parties’ relationship).
65
   See, e.g., Benchmark Elecs., Inc. v. J.M. Huber Corp., 343 F.3d 719, 726 (5th Cir. 2003) (finding clause that read
“[a]greement shall be governed by, and construed in accordance with, the internal laws of the State of New York” was
unrelated to plaintiff’s claims of fraud and negligent misrepresentation because the provision covered only the
construction of the contract); Thompson and Wallace of Memphis, Inc. v. Falconwood Corp., 100 F.3d 429, 433 (5th
Cir. 1996) (holding provision stating that the chosen law applied to the “agreement and its enforcement” did not
govern causes of action for negligence, breach of fiduciary duty, and the DTPA); Caton, 896 F.2d at 942–43
(interpreting a clause that said “[t]his Agreement shall be construed under the laws of the State of California” narrowly,
and finding it inapplicable to tort claims of good faith and fair dealing); Hoisting Wire Rope & Sling, LLC v. Accu-
Tech Comput. Servs., No. 2:16-CV-61, 2017 WL 6816502, at *2–3 (S.D. Tex. Dec. 15, 2017) (construing provision
that read “agreement shall be interpreted in accordance with the laws of the State of Louisiana” narrowly such that it
did not govern tort claims or a statutory claim for violations of the DTPA), adopted by 2018 WL 309774, (S.D. Tex.
Jan. 5, 2018); Stier v. Reading & Bates Corp., 992 S.W.2d 423, 433 (Tex. 1999) (holding that a choice-of-law
provision, which provided that the “agreement shall be interpreted and enforced in accordance with the laws of the
State of Texas” applied “only to the interpretation and enforcement of the contractual agreement” and it did “not
purport to encompass all disputes between the parties or to encompass tort claims”).
66
   Fintech Fund, F.L.P. v. Horne, 836 F. App’x 215, 223 (5th Cir. 2020) (stating federal court applying state law
generally applies the choice-of-law rules of the forum state) (citations omitted); see also Klaxon Co. v. Stentor Elec.
Mfg. Co., 313 U.S. 487, 496-97 (1941) (holding federal court sitting in diversity applies forum state’s choice of law
rules).

                                                             17
          Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 18 of 34




counsel application of Louisiana law to any non-contract or tort claim. If, however, OCSLA

governs and High Island is adjacent to Texas, Texas law would apply to all claims.

         To state a claim for breach of contract under Texas law, four elements are required: (1) the

existence of a valid contract; (2) performance or tendered performance by the plaintiff; (3) breach

of the contract by the defendant; and (4) damages sustained by the plaintiff as a result of the

breach.67 The elements for breach of contract under Louisiana law are similar: (1) the obligor

undertook an obligation to perform, (2) the obligor failed to perform the obligation, and (3) the

failure to perform resulted in damages to the obligee.68 Likelihood of success on this legal (rather

than equitable) claim, however, cannot support a Rule 65 injunction under Grupo Mexicano.

         b. Potential Lien Rights

         Both Texas and Louisiana create liens rights in favor of subcontractors or service

providers.69 Texas provides statutory lien rights against mineral property, limiting the owner’s

liability to the amount agreed to be paid to the contractor for performing the services and appears

to give priority to that lien over earlier encumbrances. Tex. Prop. Code Ann. §§ 56.001; 56.004(b);

56.006.70 The Louisiana Oil Well Lien Act, La. Rev. Stat. § 9:4862(A)(1), similarly grants a




67
   Brooks v. Mut. of Omaha Ins. Co., No. 20-20609, 2021 WL 3011934, at *1 (5th Cir. July 15, 2021) (citation omitted)
(applying Texas law).
68
   See La. Civ. Code art. 1994; see also IberiaBank v. Broussard, 907 F.3d 826, 835 (5th Cir. 2018); Hayes Fund for
the First United Methodist Church of Welsh, LLC v. Kerr-McGee Rocky Mt., LLC, 2014-2592 (La. 12/8/15), 193
So.3d 1110, 1115.
69
   General maritime law would not provide the basis for a lien as a production platform is not a vessel as necessary to
give rise to a maritime lien. See, e.g., Warrior Energy Servs. Corp. v. ATP TITAN, 941 F. Supp. 2d 699, 707 (E.D.
La. 2013), aff’d sub nom., 551 F. App’x 749 (5th Cir. 2014).
70
   The Texas mineral lien statute is “‘designed to protect laborers and materialmen’ and should therefore be liberally
construed.” In re Heritage Consol., L.L.C., 765 F.3d 507, 511–12 (5th Cir. 2014) (citing Bandera Drilling Co., Inc.
v. Lavino, 824 S.W.2d 782, 784 (Tex. App.–Eastland 1992, no writ)); see also Youngstown Sheet & Tube Co. v. Lucey
Prods. Co., 403 F.2d 135, 143 (5th Cir. 1968) (footnote omitted).

                                                         18
          Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 19 of 34




subcontractor the right to assert a lien over the property of an operator or lessee in order to secure

“the price of his contract for operations.”71

         These provisions aim to “protect [subcontractors] from the default of those who engage

them,”72 reflecting a “policy decision that the lease owners are in a far better position to ensure

payment for the subcontractor’s services than is the subcontractor, and that the onus should be on

the lease owners to ensure that the contractor it hires is solvent and that it actually makes payment

to the subcontractor.”73 Indeed, Texas has a Trust Fund Act that imposes fiduciary responsibilities

on contractors to ensure payment of subcontractors, mechanics, and materialmen:

         [C]onstruction payments are trust funds if the payments were made to a contractor
         or to an officer under a construction contract for improvement of specific real estate
         in Texas. Tex. Prop. Code Ann. § 162.001. The contractor or officer who receives
         the trust funds is a trustee of the funds. Id. at § 162.002. The artisan, laborer,
         mechanic, contractor, subcontractor, or materialman who labors or furnishes labor
         or material for the construction or repair of an improvement on specific real
         property located in Texas is the beneficiary of any trust funds paid or received in
         connection with the improvement. Id. at § 162.003. A trustee who intentionally or
         knowingly or with the intent to defraud directly or indirectly retains, uses,
         disburses, or otherwise diverts the funds has misapplied the trust funds. 74

         c. Equitable Claims

         In addition to its legal (i.e., breach of contract) claim, Plaintiff asserts a variety of equitable

claims, such as unjust enrichment,75 fraudulent inducement, constructive trust and bankruptcy


71
   The term contractor includes subcontractors. La. Rev. Stat. § 4861(10). A platform removal operation falls within
the scope of the LOWLA. Cutting Underwater Techs. USA, Inc. v. Eni U.S. Operating Co., 671 F.3d 512, 518 (5th
Cir. 2012).
72
   Guichard Drilling Co. v. Alpine Energy Servs., Inc., 657 So.2d 1307, 1312 (La. 1995).
73
   Id. at 1313. Cf. La. Rev. Stat. §9:4656 (providing for civil penalties under the Louisiana Private Works Act against
a contractor who receives payment from an owner but fails to remit that payment to its subcontractors).
74
   In re Heritage Consol., L.L.C., 765 F.3d 507, 518 (5th Cir. 2014) (cleaned up). The Texas Trust Fund Act includes
certain exceptions for banks. RepublicBank Dallas, N.A. v. Interkal, Inc., 691 S.W.2d 605, 607 (Tex. 1985).
75
   Pursuant to La. Civ. Code art. 2298, the remedy of unjust enrichment is subsidiary in nature, and “shall not be
available if the law provides another remedy.” See Carriere v. Bank of La., 95–3058, p. 17 (La. 12/13/96), 702 So.2d
648, 671 (on rehearing); see also Walters v. MedSouth Record Mgmt., LLC, 2010-0353 (La. 6/4/10), 38 So. 3d 243,
244–45. The unjust enrichment remedy is “only applicable to fill a gap in the law where no express remedy is
provided.” Mouton v. State, 525 So.2d 1136, 1142 (La. App. 1st Cir. 1988). Likewise, in Texas, a claim for unjust
enrichment is based on quasi-contract, and when a valid, express contract covers the subject matter of the parties’
dispute, there can be no recovery under a quasi-contract theory. Fortune Prod. Co. v. Conoco, Inc., 52 S.W.3d 671,

                                                         19
          Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 20 of 34




allocation/earmarking of the funds for this removal work. Plaintiff contends that Defendants

purposefully and intentionally misled TOPS as to the financial wherewithal of JAB II, so as to

fraudulently induce TOPS to undertake this work.76 Further, after a month into the work, when

JAB II disclosed the limited bankruptcy funds for the work, JAB II told Plaintiff it had to complete

the work so that those bankruptcy funds could be released to pay for its services.77

         A claim for fraudulent inducement is an equitable claim.78 Louisiana characterizes it as a

type of fraud claim emanating from La. Civ. Code art. 1953, and sharing the same elements:79

(1) misrepresentation of a material fact; (2) made with intent to deceive; and (3) causing justifiable

reliance with resultant injury.80              Texas law similarly requires: (1) a misrepresentation;

(2) defendant knew the representation was false and intended [to] induce plaintiff to enter into the

contract through that misrepresentation; (3) plaintiff actually relied on the misrepresentation in

entering into the contract; and (4) that reliance led plaintiff to suffer an injury through entering

into the contract.81 Federal law is similar.82 The hearing testimony establishes that Plaintiff relied

on JAB II’s representations when it contracted for and continued to perform the work.




683 (Tex. 2000) (citations omitted). As such, this Court will not address the likelihood of success on the merits for
unjust enrichment, as it is pled in the alternative to the breach of contract.
76
   ECF No. 1, ¶ XXXIV, at 7; see also ECF No. 19, ¶ XL, at 3.
77
   July 23, 2021 Hearing Testimony.
78
   Bailey v. Bailey, 731 F. App’x 272, 276 (5th Cir. 2018).
79
   See Shelton v. Standard/700 Assocs., 2001-0587 (La. 10/16/01), 798 So. 2d 60, 64 (La. 2001).
80
   Henry v. Cisco Sys., Inc., 106 F. App’x 235, 239 (5th Cir. 2004) (citing Kendall Co. v. S. Med. Supplies, Inc., 913
F. Supp. 483, 487 (E.D. La. 1996); Silver v. Nelson, 610 F. Supp. 505, 517 (E.D. La. 1985)).
81
   Hoffman v. L & M Arts, 838 F.3d 568, 576 (5th Cir. 2016) (citing Bohnsack v. Varco, L.P., 668 F.3d 262, 277 (5th
Cir. 2012)); see also Anderson v. Durant, 550 S.W. 605, 614 (Tex. 2018). It is “a distinct category of common-law
fraud that shares the same elements but involves a promise of future performance made with no intention of performing
at the time it was made.” Zorrilla v. Aypco Constr. II, LLC, 469 S.W.3d 143, 153 (Tex. 2015).
82
   The elements of fraudulent inducement under federal law are: (1) a material representation was made; (2) the
representation was false; (3) when the representation was made, the speaker knew it was false or made it recklessly
without any knowledge of the truth and as a positive assertion; (4) the representation was made with the intention that
it be acted upon by the other party; (5) the party acted in reliance on . . . the representation; and (6) the party suffered
injury. Fisk Elec. Co. v. DQSI, L.L.C., 894 F.3d 645, 651 (5th Cir. 2018) (citing Young v. BP Expl. & Prod., Inc. (In
re Deepwater Horizon), 786 F.3d 344, 363 (5th Cir. 2015) (quoting O’Hare v. Graham, 455 F. App’x 377, 379–80
(5th Cir. 2011))).

                                                            20
         Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 21 of 34




        Texas also recognizes the doctrine of “constructive trust.” A constructive trust is not

actually a trust, but rather, an equitable remedy imposed by law to prevent unjust enrichment

resulting from an unconscionable act.83 Moreover, Plaintiff contends that the bankruptcy court

specifically allocated or earmarked the Black Elk funds84 to pay for the performance of the removal

work. Therefore, Defendants cannot violate the bankruptcy plan by diverting those funds from the

subcontractors who performed those services so that Defendants may pay its other creditors,

particularly after having told Plaintiff that the only way to obtain the funds from the bankruptcy

court to pay it was to complete the work that would enable Defendants to obtain the funds.85 These

claims provide equitable grounds to freeze the Black Elk funds.

        d. Alter Ego/Single Business Enterprise

        Plaintiff also asserts that Defendants are liable under the doctrines of alter ego, single

business enterprise and/or piercing the corporate veil. Corporate law is well-settled that formation

of a legal entity creates a legal or corporate veil that generally shields a parent corporation from

the acts of its subsidiaries.86 The Fifth Circuit will only treat an entity as the alter ego of its owner

and impute one’s contacts to the other when “(1) the corporation is undercapitalized, (2) without

separate books, (3) its finances are not kept separate from individual finances, individual

obligations are paid by the corporation, (4) the corporation is used to promote fraud or illegality,

(5) corporate formalities are not followed or (6) the corporation is merely a sham.”87

        The single business enterprise doctrine is “a theory for imposing liability where two or

more business entities act as one. Under the doctrine, when corporations integrate their resources



83
   In re Southmark Corp., 49 F.3d 1111, 1117–18 (5th Cir. 1995) (citing In re Haber Oil Co., 12 F.3d 426, 436 (5th
Cir. 1994)).
84
   ECF No. 31, at 2.
85
   Id. at 3.
86
   See United States v. Bestfoods, 524 U.S. 51, 61 (1998).
87
   Stuart v. Spademan, 772 F.2d 1185, 1197 (5th Cir. 1985) (citation omitted).

                                                        21
          Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 22 of 34




in operations to achieve a common business purpose, each business may be held liable for wrongful

acts done in pursuit of that purpose.”88 While Louisiana recognizes the doctrine,89 Texas does

not.90 Under Texas law, there are three broad theories of corporate disregard: (1) the corporation

is the alter ego of its owners or shareholders; (2) the corporation is used for an illegal purpose; and

(3) the corporation is used as a sham to perpetrate a fraud.91 Alter ego or other similar theories

impose liability on a holder “if the obligee demonstrates that the holder . . . caused the corporation

to be used for the purpose of perpetrating and did perpetrate an actual fraud on the obligee

primarily for the direct personal benefit of the holder.”92 “Alter ego applies when there is such

unity between corporation and individual that the separateness of the corporation has ceased and

holding only the corporation liable would result in injustice.”93 Texas courts are generally less

reluctant to disregard corporate entity in tort cases than in contract cases.94




88
   Brown v. ANA Ins. Grp., 2007–2116 (La. 10/14/08), 994 So.2d 1265, 1266 n.2 (citing Green v. Champion Ins. Co.,
577 So.2d 249 (La. App. 1 Cir. 1991)); see also Aker Sols., Inc. v. Shamrock Energy Sols., L.L.C., 820 F. App’x 243,
247 (5th Cir. 2020); Energy Coal v. CITGO Petroleum Corp., 836 F.3d 457, 461 (5th Cir. 2016).
89
   Louisiana courts have provided an illustrative list of relevant factors for consideration when assessing whether
entities are a single business enterprise, with no one factor being dispositive: (1) common ownership, (2) common
directors and officers, (3) common employees, (4) common offices (5) unified administrative control, (6) similar or
supplementary business functions, (7) one corporation financing the other, (8) inadequate capitalization, (9) one
corporation’s creation of the other, (10) one corporation paying the salaries, expenses, or losses of the other
corporation, (11) one corporation receiving no business other than that given to it by the affiliated corporation,
(12) shared property, (13) noncompliance with corporate formalities, (14) services rendered by the employees of one
corporation on behalf of another corporation, (15) centralized accounting, (16) undocumented transfer of funds
between corporations, (17) unclear allocation of profits and losses between corporations, and (18) excessive
fragmentation of a single enterprise into separate corporations. See Green, 577 So. 2d at 257–58; accord Jackson v.
Tanfoglio Giuseppe, S.R.L., 615 F.3d 579, 587 (5th Cir. 2010).
90
   SSP Partners v. Gladstrong Invs. (USA) Corp., 275 S.W.3d 444, 447 (Tex. 2008).
91
   S.E.C. v. Res. Dev. Int’l, LLC, 487 F.3d 295, 302 (5th Cir. 2007) (citing Fidelity & Deposit Co. of Maryland v. Com.
Cas. Consultants, Inc., 976 F.2d 272, 274–75 (5th Cir. 1992) (citations omitted)).
92
   Tex. Bus. Orgs. Code Ann. § 21.223(b); see also SSP Partners , 275 S.W.3d at 454 (citing Castleberry v. Branscum,
721 S.W.2d 270 271–72 (Tex. 1986)).
93
   Castleberry, 721 S.W.2d at 272, overruled by statute on other grounds, SSP Partners, 275 S.W.3d at 455. In the
alter ego analysis, the court considers: “the total dealings of the corporation and the individual, including the degree
to which corporate formalities have been followed and corporate and individual property have been kept separately,
the amount of financial interest, ownership and control the individual maintains over the corporation, and whether the
corporation has been used for personal purposes.” Bollore S.A. v. Import Warehouse, Inc., 448 F.3d 317, 325 (5th
Cir. 2006).
94
   Sparling v. Doyle, No. EP-13-CV-00323-DCG, 2014 WL 12489990, at *5 (W.D. Tex. Oct. 23, 2014).

                                                          22
         Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 23 of 34




         Both Louisiana and Texas, however, recognize that the rules of the state of incorporation

apply to determine whether a corporation is the alter ego of another.95 As the Fifth Circuit has

recognized, under Delaware law, numerous factors are pertinent to an alter ego analysis, but “‘no

single factor [can] justify a decision to disregard the corporate entity.’”96 The relevant factors

include (1) whether the corporation was adequately capitalized for the corporate undertaking;

(2) whether the corporation was solvent; (3) whether dividends were paid, corporate records kept,

officers and directors functioned properly, and               other corporate formalities were observed;

(4) whether the dominant shareholder siphoned corporate funds; and (5) whether, in general, the

corporation simply functioned as a facade for the dominant shareholder.97

         e. Plaintiff has established a likelihood of success on the merits

         Regardless of whether Texas or Louisiana substantive law applies, Plaintiff has sufficiently

established a likelihood of success on the merits as to its claim for breach of contract. Defendant

contracted Plaintiff to perform platform removal services, Plaintiff performed those services,

Plaintiff invoiced Defendant $9,529,001.32, with $388,723.75 in credits and payment of another

$619,970, leaving an unpaid balance of $8,297,633.82. ECF No. 1-6, at 1. A breach of contract

claim, however, is legal in nature. As such, it cannot support issuance of a Rule 65 asset freeze

injunction under Grupo Mexicano. Instead, Plaintiff must demonstrate likelihood of success on

the merits as to an equitable claim to the funds at issue to fall within the ambit of Deckert and

authorize a Rule 65 pre-judgment asset freeze.



95
   Patin v. Thoroughbred Power Boats Inc., 294 F.3d 640, 647 (5th Cir. 2002) (holding that “the law of the state of
incorporation governs the determination when to pierce a corporate veil” under Louisiana law); Alberto v. Diversified
Grp., Inc., 55 F.3d 201, 204 (5th Cir. 1995) (holding that Texas’ conflict of laws statute requires application of
Delaware’s substantive law to veil piercing argument).
96
   Alberto, 55 F.3d at 205 (citing Harco Nat’l. Ins. Co. v. Green Farms, Inc., No. 1131, 1989 WL 110537, at *5 (Del.
Ch. Sept. 19, 1989) (quoting United States v. Golden Acres, Inc., 702 F. Supp. 1097, 1104 (D. Del. 1988), aff’d, 879
F.2d 860 (3d Cir. 1989))).
97
   Id. (citations omitted).

                                                         23
        Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 24 of 34




        Although Plaintiff could have created lien rights, there is no evidence that Plaintiff

perfected a lien under either Louisiana or Texas law.            Likewise, as to its single business

enterprise/alter-ego/veil piercing claim, there was no evidence as to many of the relevant issues in

this analysis (e.g., corporate formalities, dividend payments, etc.). The evidence does reflect that

JAB II was neither solvent nor adequately capitalized and its dominant shareholder directed only

JAB II’s funds to satisfy the secured debt of it and other affiliated entities. That said, Plaintiff

provided no information to suggest dissipation of assets of any entity other than JAB II. Rather,

the evidence reflects that, in an apparent effort to save the other entities at the expense of sacrificing

JAB II to the detriment of only JAB II’s creditors, JAB II’s assets alone were being directed to the

joint creditor rather than marshalling all assets of the collective “alter ego/veil-pierced” entities to

ensure the equitable distribution of assets among the creditors of all of the related entities. While

Plaintiff may well ultimately succeed on the merits of its veil piercing/alter ego claims at trial, at

this point, the evidence does not support a finding of improper dissipation of the assets of the

collective group rather than only JAB II. Further, Plaintiff has not established an equitable claim

to any asset of the other entities, as necessary to fall within Deckert rather than Grupo Mexicano.

        As to the fraudulent inducement claim, however, Plaintiff has provided evidence that it

began working on the project on October 3, 2020 and completed the work on December 8, 2020.

ECF No. 1-4. Plaintiff further established that the parties did not enter into a fixed price contract,

but rather, entered into the day rate contract. ECF Nos. 1-1; 1-3. Notably, the parties specifically

negotiated a weather reduction rate. ECF No. 1-2, at 2, 7. Defendant, through Brent Boudreaux,

made no mention of the Black Elk funding agreement limitation at that time, and only disclosed

that funding limitation after the contract was executed and Plaintiff had performed a month’s worth

of working and incurred approximately $4.3 million. See ECF No. 24-4. The evidence further



                                                   24
          Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 25 of 34




establishes that, when JAB II told TOPS about the limited funds available through the Black Elk

bankruptcy, Boudreaux further advised TOPS that it would not get paid anything if it did not

complete the job so that the Black Elk funds could be released. See ECF Nos. 31, at 3; 29-1, at

31–32; hearing testimony. Plaintiff also established that Defendant had no intention of honoring

its time and materials contract at inception should the costs exceed the amount specified by the

Black Elk funding agreement, which Defendant failed to disclose when entering into the contract.

Further, the bankruptcy court’s resolution of the Black Elk bankruptcy specifically allocated

certain funds to cover the costs of the offshore salvage and removal work. The doctrines of

fraudulent inducement, earmarking and/or constructive trust also provide an equitable claim to

those specific funds, which supports an asset freeze under Deckert.

     2. Substantial threat of irreparable injury
         “[E]ven if a plaintiff demonstrates a strong likelihood of success on the merits, a

preliminary injunction may not be granted unless the plaintiff has shown a likelihood--not just a

possibility--of irreparable harm.”98 The harm must be more than a possibility of some remote

future injury or mere speculation, and must be irreparable or a “harm for which there is no adequate

remedy at law.”99 The purpose of the preliminary injunction is to preserve the relative positions

of the parties until a trial on the merits can be held.100 The Court is to balance the competing




98
   Monumental Task Comm., Inc. v. Foxx, 157 F. Supp. 3d 573, 583 (E.D. La. 2016) (citing Winter v. Nat. Res. Def.
Council, Inc., 555 U.S. 7, 22 (2008)), aff’d, 678 F. App’x 250 (5th Cir. 2017).
99
   Id. (quoting Daniels Health Scis, L.L.C. v. Vascular Health Scis., L.L.C., 710 F.3d 579, 585 (5th Cir. 2013)) (citing
Canal Auth. v. Callaway, 489 F.2d 567, 572 (5th Cir. 1974); Morrell v. City of Shreveport, 536 F. App’x 433, 435
(5th Cir. 2013)); Hornbeck Offshore Servs., L.L.C. v. Salazar, 696 F. Supp. 2d 627, 635 (E.D. La. 2010) (citation
omitted) (“Speculative injury is not sufficient to make a clear showing of irreparable harm; there must be more than
an unfounded fear on the part of the applicant.”), remanded on other grounds by No. 10-30585, 2010 WL 3219469
(5th Cir. Aug. 16, 2010).
100
    Mi Familia Vota v. Abbott, 497 F. Supp. 3d 195, 213 (W.D. Tex. 2020) (quoting Univ. of Tex. v. Camenisch, 451
U.S. 390, 395 (1981)); see also Chambless Enters., LLC v. Redfield, No. 3:20-cv-01455, 2020 WL 7588849, at *12
(W.D. La. Dec. 22, 2020).

                                                          25
         Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 26 of 34




claims and injuries to the parties to determine the effect on each party of granting or withholding

the requested relief.101

        “Speculative injury is not sufficient; there must be more than an unfounded fear on the part

of the applicant.”102 A showing of dissipation of assets that would “impair the court’s ability to

grant an effective remedy” is sufficient to establish irreparable harm:103

        [T]he mere fact that economic damages may be available does not always mean
        that a remedy at law is “adequate.” For example, some courts have found that a
        remedy at law is inadequate if legal redress may be obtained only by pursuing a
        multiplicity of actions. See, e.g., Lee v. Bickell, 292 U.S. 415, 421, 54 S. Ct. 727,
        78 L. Ed. 1337 (1934) (“[W]e are not in doubt, the multiplicity of actions necessary
        for redress at law [is] sufficient . . . to uphold the remedy by injunction[.]”). We
        have previously stated that whe[n] a district court has determined that a meaningful
        decision on the merits would be impossible without an injunction, the district court
        may maintain the status quo and issue a preliminary injunction to protect a remedy,
        including a damages remedy, when the freezing of the assets is limited to the
        property in dispute or its direct, traceable proceeds. See Productos Carnic, S.A. v.
        Cent. Amer. Beef & Seafood Trading Co., 621 F.2d 683, 686-87 (5th Cir.1980)
        (“[E]ven were [plaintiff’s] remedy limited to damages, an injunction may issue to
        protect that remedy.”).104

Here, the Black Elk bankruptcy court established a method to ensure that offshore wells were de-

commissioned and provided for the payment mechanism to accomplish same. JAB II has already

transferred all of its assets to JABCO ABC via the Delaware ABC proceeding. If JAB II were to

receive the Black Elk funds, it would turn those funds over to JABCO ABC for distribution to the

lenders of JAB II’s consolidated debt, without regard to any of its co-borrowers’ assets. Thus,

those related entities would benefit from the paydown of their secured debt using the funds

specifically designated by the bankruptcy court for payment of the HI A370 work that Plaintiff




101
    Mi Familia Vota, 497 F. Supp. 3d at 213 (quoting Healthpoint, Ltd. v. Stratus Pharm., Inc., 273 F. Supp. 2d 769,
777 (W.D. Tex. 2001)).
102
    Holland Am. Ins. Co. v. Succession of Roy, 777 F.2d 992, 997 (5th Cir. 1985).
103
    Janvey v. Alguire, 647 F.3d 585, 599 (5th Cir. 2011).
104
    Id. at 600; see also Emery v. Sun Cupid Tech. (HK) Ltd., No. 3:20-CV-3519-L, 2020 WL 7664766, at *8 (N.D.
Tex. Dec. 23, 2020) (granting injunction against foreign entity dissipating assets).

                                                        26
          Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 27 of 34




performed and which funds were only payable because Plaintiff performed that work. Then should

Plaintiff prevail in this action, the loss of the Black Elk funds will result in injury not easily

addressed by this Court. This scenario constitutes a substantial threat of irreparable injury.

      3. Balance of Equities
         When deciding whether to grant an injunction, courts “must balance the competing claims

of injury and must consider the effect on each party of the granting or withholding of the requested

relief.”105 The movant must demonstrate that the “balance of equities tips in his favor.”106 In other

words, the movant must also show that the threatened injury to the movant outweighs the harm

that the injunction may cause the nonmovant.107 Having found irreparable harm, Defendants

would need to present powerful evidence of harm to their interests to prevent Plaintiff from

showing that the threatened injury outweighs any harm Defendants would suffer as a result of the

injunction.108 Defendants’ argument that an injunction would delay administration of the ABC

proceeding is simply insufficient to alter the analysis. Moreover, it ignores the fact that JAB II

has other open matters that will delay the ABC Proceeding, including its contested claim in the

amount of $8,621,325 for pre-petition work still at issue in the Black Elk bankruptcy.109

         The hardships tip in favor of an injunction. As conceded by Defendants, JAB II has

insufficient assets to satisfy Plaintiff and all of its assets are being used to satisfy the joint debt of

JAB II, its parent AMH and several other affiliates. Defendants have not explained what assets

the other affiliates who are not parties to the ABC action have or why their unsecured creditors are


105
    Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24 (2008).
106
    Id. at 20.
107
    Centurum Info. Tech. Inc. v. Geocent, LLC, No. 21-0082, 2021 WL 533707, at *15 (E.D. La. Feb. 12, 2021); see
also JTH Tax, LLC v. Johnson, No. 21-747, 2021 WL 2379541, at *2 (E.D. La. June 10, 2021) (citation omitted).
(“This factor requires the court to balance the harm to the plaintiff’s business interests as compared to the harm to the
defendant’s financial well-being.”).
108
    Denton v. City of El Paso, Texas, No. 20-50702, 2021 WL 2815396, at *4 (5th Cir. July 6, 2021).
109
    See Status Conference Reports, In Re: Black Elk Offshore Operations, LLC, No. 15-34287, ECF Nos. 2326
(Bankr. S.D. Tex. Jan. 26, 2021); 2359 (Bankr. S.D. Tex. June 10, 2021); 2377 (Bankr. S.D. Tex. July 21, 2021).

                                                          27
          Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 28 of 34




being preferred over JAB II’s unsecured creditors. If the secured creditor is undersecured, it may

pursue recovery of its secured debt through other collateral available to it rather than simply

exhausting JAB II’s asserts without regard to any available assets of the other co-debtors.

Regardless, preserving the status quo until these important issues are resolved equitably is

necessary to avoid any further dissipation of assets or preferential treatment of certain affiliates

over JAB II. The balance is particularly in favor of an injunction given that Defendants have

profited greatly at Plaintiff’s expense because Plaintiff’s performance provides the basis for

Defendant’s claimed entitlement to the funds from the Black Elk bankruptcy. Thus, balancing the

hardships favors an injunction.

      4. Public interest
         The movant must demonstrate that injunctive relief will not disserve the public interest,

which factor overlaps substantially with the balance-of-hardships requirement. “In exercising their

sound discretion, courts of equity should pay particular regard for the public consequences in

employing the extraordinary remedy of injunction.”110 Public interest is served when the law and

court orders are followed.111 Likewise, it is in the public interest to uphold contracts,112 and the

public has an interest in knowing that persons who breach their agreements may not illegally profit

or otherwise benefit from such conduct.113

         Given the unique situation involved here where a bankruptcy court’s resolution of the

Black Elk matter established a funding method to ensure the performance of the HI A370 work,

the public interest in ensuring that offshore sites are properly remediated and in effectuating the



110
    Winter, 555 U.S. at 24 (quoting Weinberger v. Romero-Barcelo, 456 U.S. 305, 312 (1982)).
111
    See Daniels Health Scis., LLC, LLC, 710 F.3d at 585.
112
    Amerispec, Inc. v. Metro Inspection Servs., No. 3:01-CV-0946-D, 2001 WL 770999, at *6 (N.D. Tex. July 3, 2001);
Emery v. Sun Cupid Tech. (HK) Ltd., No. 3:20-CV-3519-L, 2020 WL 7664766, at *12 (N.D. Tex. Dec. 23, 2020)
(stating the public expects parties to honor their contractual obligations).
113
    Le-Vel Brands, LLC v. Bland, No. 3:19-CV-00154-L, 2019 WL 4753041, at *10 (N.D. Tex. Sept. 30, 2019).

                                                        28
         Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 29 of 34




bankruptcy court’s orders are favored by the ability of the subcontractors who perform necessary

offshore work to receive payment from the funds allocated by the bankruptcy court for that purpose

rather than allowing a general contractor to divert those funds to satisfy its general debts and leave

the service contractors who generated the funds with no recovery. An injunction requiring the

payors to place the Black Elk funds in this Court’s registry preserves the status quo and preserves

the limited assets pending resolution of this case thereby serving the public interest.

      5. Security

         Rule 65(c) of the Federal Rules of Civil Procedure provides that the issuance of a

preliminary injunction shall take place only “if the movant gives security in an amount that the

court considers proper to pay the costs and damages sustained by any party found to have been

wrongfully enjoined or restrained.” Fed. R. Civ. P. 65. The purpose of a bond is to assure the

enjoined party that it may readily collect damages in the event that it was wrongfully enjoined,

without further litigation and without regard to the possible insolvency of the applicant, and it

provides the plaintiff with notice of the maximum extent of its potential liability.114 Fifth Circuit

precedent makes clear, however, that in determining the proper amount of security, a court “may

elect to require no security at all.”115

         In this case, Defendants did not introduce any evidence that they would incur monetary

damage as a result of the preliminary injunction. Further, as the injunction is a temporary freeze

of the Black Elk funds that Defendants do not have and it simply preserves the status quo pending



114
    Nichols v. Alcatel USA, Inc., 532 F.3d 364, 379 (5th Cir. 2008) (citing Phillips v. Chas. Schreiner Bank, 894 F.2d
127, 131 (5th Cir. 1990)).
115
    Corrigan Dispatch Co. v. Casa Guzman, S.A., 569 F.2d 300, 303 (5th Cir. 1978) (per curium); see also Humana,
Inc. v. Avram A. Jacobson, MD, PA, 804 F.2d 1390, 1394 & n.23 (5th Cir. 1986) (“[T]he amount of security required
is a matter for the discretion of the trial court”); EOG Res. Inc. v. Beach, No. 02-60415, 2002 WL 31730385, at *1
n.2 (5th Cir. 2002) (“In this circuit, however, courts have the discretion to issue injunctions without security.”);
Thomas v. Varnado, 511 F. Supp. 3d 761, 766 (E.D. La. 2020) (exercising discretion to issue injunction without
security).

                                                         29
          Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 30 of 34




resolution of this case, there is no evidence that the injunction will likely cause Defendants any

harm, particularly given their other pending matters in the Black Elk bankruptcy proceeding

alone.116 Accordingly, a nominal bond of $10,000 by Plaintiff is sufficient in this case.

      D. Rule 64 Provisional Remedies

         Although neither party addressed the availability of pre-judgment attachment under Rule

B of the Supplemental Rules of Admiralty or Maritime Claims and Asset Forfeiture Actions, the

parties did address Rule 64 of the Federal Rules of Civil Procedure. This rule provides that, in the

absence of applicable federal law, state law provisional and final remedies for seizing property

apply.117

         Although Louisiana does not have a general, pre-judgment “asset freeze” provision and its

garnishment and sequestration authorization is limited to cases in which the seized property is

subject to a claim of privilege, ownership or possession,118 the Louisiana Code of Civil Procedure

authorizes a pre-judgment writ of attachment in any action for a money judgment, regardless of

the nature of the claim or whether the claim is liquidated or unliquidated. La. Code Civ. P. art.

3501; art. 3542. To obtain pre-judgment attachment, Plaintiff must establish that the defendant:

         (1) Has concealed himself to avoid service of citation;
         (2) Has granted a security interest . . ., mortgaged, assigned or disposed of his
         property . . . with intent to defraud his creditors . . . ;
         (3) Has converted or is about to convert his property into money or other evidence
         of debt with intent to place it beyond the reach of his creditors;
         (4) Has left the state permanently, or is about to do so before a judgment can be
         obtained and executed against him; or

116
    Cf. A.T.N. Indus., Inc. v. Gross, 632 F. App’x 185, 192 (5th Cir. 2015) (affirming asset freeze injunction without
requiring moving party to post bond).
117
    When state law authorizes the pre-judgment seizure, Grupo is inapplicable. Scratch Golf Co. v. Dunes West Golf
Residential Props., Inc., 603 S.E.2d 905 (S.C. 2004) (finding Grupo inapplicable when state law authorizes pre-
judgment attachment, dissolving injunction premised on argument that plaintiff may have difficulty collecting a
judgment because the defendant “may ‘take its assets and run’ out of the state—[because that] is not proper
justification for why a preliminary injunction should be issued but rather is justification for the statutory remedy of
attachment,” and remanding for determination of propriety of pre-judgment attachment under state law).
118
    La. Code Civ. Proc. art. 3503; art. 3571.

                                                         30
         Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 31 of 34




         (5) Is a non-resident with has no duly appointed agent for service of process within
         the state.119

Plaintiff argues that American Steel Building Co. v. Brezner, 158 So. 2d 623 (La. Ct. App. 3d Cir.

1963) (Tate, J.), supports its pre-judgment attachment of Defendant’s assets based on subsection

2 (ECF No. 31, at 13–15) while Defendants contend that attachment is improper because the

transfer was only to pay the debt already secured by a lien or privilege on the property in favor of

the secured creditor (ECF No. 32, at 14–15).

         In American Steel, Judge Tate explained that subsection (2) sets forth two separate grounds

for attachment: (1) the transfer of property “with intent to defraud” creditors; or (2) the transfer of

property with intent to “give an unfair preference,” noting that specific intent to defraud must be

established for the first ground, but not the second.120 A preference occurs when an insolvent

debtor pays a creditor more than it would be entitled to receive on a pro rata distribution of the

debtor’s assets, so that the effect of the transfer is to give the creditor a greater percentage of his

debt than other creditors of the same class,121 thus effectuating a constructive fraud against the

rights of other creditors.122 Transferring property to pay a debt already secured by a lien or

privilege is not a preferential transfer while aiding a creditor to obtain payment in advance of other

creditors in the same class is a preference.123

         Although Defendants argue that the transfer of all of JAB II’s assets to satisfy a secured

debtor is not a preference under Louisiana law, given the debt structure (i.e., AMH, JAB II and

other AMH entities all signed on the full amount of the debt and cross-collateralized it) and AMH’s



119
    La. Code Civ. Pro. art. 3541.
120
    Id. at 626 (citing Swift & Co. v. Bonvillain, 71 So. 849, 857– 859 (1916); Douglas Public Serv. Corp. v. Leon, 200
So. 21 (1941)).
121
    Id. at 627 (citation omitted).
122
    Id. (citations omitted).
123
    Id. (citations omitted).

                                                         31
          Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 32 of 34




decision to sacrifice JAB II’s entire assets and none of its or the other entities to satisfy the joint

debt coupled with JAB II’s contractual dealings and representations to Plaintiff to induce it to

perform the work, Plaintiff may have alleged sufficient facts to take this case outside of American

Steel and seek attachment under La. Code Civ. Pro. arts. 3541-42. Unlike the territorial scope of

a Rule 65 injunction,124 however, the territorial scope of a Rule 64 attachment is limited to property

within the territorial limitations of the forum state.125 Without evidence that Defendants’ assets

(including the Black Elk funds) are located within Louisiana, Plaintiff has not established that pre-

judgment attachment of any assets under Rule 64 is proper. Additional evidence would be

necessary to address Rule 64 attachment any further.

III.     CONCLUSION

         To the extent that TOPS seeks a preliminary injunction freezing all of Defendants’ assets

(not just the Black Elk bankruptcy funds designated for the de-commissioning costs) pending

resolution of this case, that request is foreclosed by Grupo Mexicano. To the limited extent that

Plaintiff seeks to freeze only the Black Elk funds held or controlled by Black Elk Trustee Richard

Schmidt, W&T Offshore, Inc., Burlington Resources Offshore, Inc., Talos Energy, Inc., and/or

Argonaut Insurance Company and/or earmarked by the Black Elk bankruptcy court for the HI

A370 work, which Plaintiff claims it was fraudulently induced into performing, Deckert allows




124
    Waffenschmidt v. MacKay, 763 F.2d 711, 717 (5th Cir. 1985) (“The nationwide scope of an injunction carries
with it the concomitant power of the court to reach out to nonparties who knowingly violate its orders.”).
125
    Cf. Paul H. Aschkar & Co. v. Curtis, 327 F.2d 306 (9th Cir. 1963) (Securities Exchange Act did not “confer upon
district courts a power to reach and control property and debts situated beyond the territorial limits of the states in
which they are located”); In re Curtina Int’l, 15 B.R. 993 (Bankr. S.D.N.Y. 1981) (finding court did not have the
authority to attach out-of-state property because “[t]he provisional remedy of attachment authorized under the New
York CPLR §6201 et seq. simply does not by its terms extend beyond the territorial boundaries of New York”); In re
Big Springs Realty LLC, 426 B.R. 860 (Bankr. D. Mont. 2010) (finding court did not have the authority to attach out-
of-state property because Montana’s statute on prejudgment attachment “does not address the issue of
extraterritoriality”). But see In re Am. Freight Sys., Inc., 173 B.R. 739 (Bankr. D. Kansas 1994) (rejecting Curtina
and Aschkar and holding that court is empowered to issue nationwide service of a garnishment order to reach property
beyond its territorial limits).

                                                         32
        Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 33 of 34




this court to issue an injunction to freeze those funds pending resolution of this matter. Further,

Plaintiff has sufficiently established its likelihood of success on the merits, irreparable harm,

balance of the equities and public interest.

       TOPS has not requested to stay the Delaware Chancery Court’s ABC proceeding. Further,

the designated Black Elk funds have not been delivered to JAB II and/or JABCO ABC (and thus

cannot be within the in rem jurisdiction of the Delaware Chancery court) and Plaintiff is not a party

to that proceeding. As such, neither the Anti-Injunction Act nor prior exclusive jurisdiction

doctrines apply. Absent an asset freeze injunction as to the Black Elk funds, should those funds

be delivered to JAB II, the funds will be immediately transferred from JAB II to JABCO ABC and

distributed to other creditors to the prejudice of Plaintiff should it prevail in this proceeding. An

asset freeze injunction with regard to the Black Elk funds only is thus necessary to preserve the

status quo pending resolution of this matter.

       Accordingly, for the foregoing reasons and based on the findings of fact stated herein,

       IT IS ORDERED that Plaintiff’s Motion for Injunction seeking to enjoin any Defendant

from transferring money or other assets of JAB Energy Solutions II, LLC or Allison Marine

Holding, LLC is GRANTED IN PART AND DENIED IN PART;

       IT IS FURTHER ORDERED that Plaintiff’s request to freeze all of the assets of JAB II,

the other Defendants, and JABCO ABC is DENIED;

       IT IS FURTHER ORDERED that, effective immediately, Plaintiff’s request to freeze the

Black Elk funds as described in the High Island Funding Term Sheet (ECF No. 24-4) and to enjoin

JAB II from dissipating or transferring any such funds received incident to the High Island Funding

Term Sheet, as allocated for the HI A370 work in connection with the Black Elk bankruptcy

proceedings, is GRANTED;



                                                 33
        Case 2:21-cv-00672-DPC Document 36 Filed 08/10/21 Page 34 of 34




       IT IS FURTHER ORDERED that all funds contemplated for payment of the HI work under

the High Island Funding Term Sheet (ECF No. 24-4) be placed into this Court’s registry pending

resolution of this case;

       IT IS FURTHER ORDERED that, not later than three days following issuance of this

Order, Defendants shall provide notice of this Order to their officers, agents, servants, employees

and attorneys, or other persons acting in active concert with them or with Defendants, and that this

Order binds all such parties, in accordance with Fed. R. Civ. P. 65(d)(2)(A)-(C); and

       IT IS FURTHER ORDERED that, not later than three days following issuance of this

Order, Defendants provide notice of this Order to the Black Elk Trustee Richard Schmidt, W&T

Offshore, Inc., Burlington Resources Offshore, Inc., Talos Energy, Inc., and Argonaut Insurance

Company of this Order, and direct them to deliver any funds due under the High Island Funding

Agreement (ECF No. 24-4) to this Court in order to preserve the status quo pending resolution of

this matter.

       New Orleans, Louisiana, this 10th day of August, 2021.



                                                     ___________________________________
                                                         DONNA PHILLIPS CURRAULT
                                                     UNITED STATES MAGISTRATE JUDGE




                                                34
